Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Applicant amended claim 18 to include the limitation “a closeable portion made of resilient material that aids in maintaining a comfortable pressure on an infant” and “a blanket having an outer perimeter” and “wherein the closeable portion fits within the outer perimeter of the blanket when the closable portion is attached to the blanket”.  
Applicant argues that Schmid discloses that “the maximum height A is chosen such that the swaddling accessory 12 will primarily cover the torso and arms of the infant, leaving the infant’s legs free to flex within the wearable blanket 10” (paragraph 0026 of Schmid).  Therefore, Schmid does not disclose a closeable portion made of resilient material that aids in maintaining a comfortable pressure on the infant, wherein the closeable portion fits within the perimeter of the blanket.  Schmid discloses that the blanket applies the pressure to the arms and torso while allowing the legs to be free.  It would not have been obvious to alter the size of the closeable portion of Schmid to fit within the perimeter of the blanket because it would prevent the legs of the infant from being free.  
Padgett does not cure this deficiency.  Ruefer does not discloses a removably attached closeable portion with a front side and a back side and a blanket with an outer periphery. Burner (US Patent No. 2,989,753) discloses a blanket (10) with a smaller blanket (11) within the perimeter of the blanket.  However, the small blanket (11) does not include a back side.  Dern (US Patent No. 1,584,853) is similar to Burner. Greiert discloses an infant pouch which includes a closure at the bottom to expand the infant pouch. Greiert does not disclose that the infant pouch fits within an outer perimeter of a blanket.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660.  The examiner can normally be reached on Monday- Friday 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patricia L Engle/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        

Conferees:  /CATHERINE S WILLIAMS/                   Primary Examiner, Art Unit 3993      
                  /EILEEN D LILLIS/                   SPRS, Art Unit 3993